                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    EYE ASSOCIATES NORTHWEST, P.C.,                    CASE NO. C18-1312-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    SENTINEL INSURANCE COMPANY,
      LIMITED, part of the HARTFORD FIRE &
13    CASUALTY GROUP,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the
19   discovery deadline cutoff and re-note pending motions (Dkt. No. 42). Finding good cause, the
20   Court hereby GRANTS the motion. The discovery deadline in this case is hereby EXTENDED
21   from February 14, 2019 to April 12, 2019. The Clerk is DIRECTED to re-note Plaintiff’s
22   pending motion to amend complaint (Dkt. No. 30) to March 15, 2019 and Plaintiff’s pending
23   motion for partial summary judgment (Dkt. Nos. 26, 32) to March 22, 2019.
24          //
25          //
26          //

     MINUTE ORDER
     C18-1312-JCC
     PAGE - 1
 1        DATED this 7th day of March 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1312-JCC
     PAGE - 2
